Citation Nr: 0510757	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-14 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome (IVDS) at L3-S1, currently evaluated as 40 
percent disabling.

2.  Entitlement to an effective date earlier than July 31, 
2001, for the assignment of an increased evaluation for IVDS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty for training in the 
United States Army from August 1961 to February 1962, 
followed by many years as a member of the Army Reserve ending 
with retirement.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that awarded a 40 percent rating for 
the appellant's service-connected lumbar spine disability.  
The Board remanded the case to the RO for additional 
development in October 2003; the RO has now returned the case 
to the Board for appellate review.

The Board notes that, in a written statement submitted in 
July 2004, the appellant stated that he had to retire from 
his job because he was physically unable to perform the 
duties of his job due to his service-connected back 
disability.  The appellant's statement may be construed as a 
claim for a total rating based on individual unemployability 
(TDIU) and the matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant's service-connected IVDS at L3-S1 is 
manifested by complaints of severe low back pain with 
occasional radiation into his legs, reduced activity due to 
the pain, and objective clinical findings of tenderness to 
palpation of the paraspinal muscles, an antalgic gait, 
moderate restriction of lumbar spine motion with motion 
limited by pain, weakness, fatigability and spasms, and 
radiologic findings of disc space narrowing at L4-5 with 
ankylosis between L4-L5 in the disc space and ossification of 
the disc space.

2.  The level of disability produced by the appellant's low 
back disability is consistent with pronounced intervertebral 
disc syndrome.

3.  The appellant does not have unfavorable ankylosis of the 
entire spine. 

4.  The disability of the low back is not so unusual as to 
render application of the regular schedular provisions 
impractical.

5.  On December 10, 1998, the appellant submitted a claim of 
service connection for a low back disability.  

6.  In June 1999, the RO granted the appellant's low back 
service connection claim and assigned a 20 percent evaluation 
for that disability from December 10, 1998.

7.  The appellant was notified of this rating decision in 
June 1999; while he submitted a Notice of Disagreement (NOD) 
as to the 20 percent rating assigned, he did not submit a 
timely substantive appeal after a Statement of the Case (SOC) 
was issued in June 2000.

8.  On July 31, 2001, the appellant submitted a request for 
an increased rating; this request was submitted on a VA Form 
21-4138.

9.  After the June 1999 rating decision and prior to July 31, 
2001, there is no clinical evidence of record that 
demonstrates a factually ascertainable increase in the back 
disability justifying the assignment of an increased rating 
for the appellant's IVDS.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent, but no 
more, for the appellant's low back disability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.68, 4.71a, Diagnostic Codes 5003, 5010, 5235-
5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5289, 5292, 5293, 5295 (2002); Diagnostic Code 5293 (2003).

2.  The criteria for assignment of an effective date earlier 
than July 31, 2001, for the award of any increased rating for 
the service-connected IVDS have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.157, 3.159, 3.321(b), 3.400, 4.71a (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Rating claim

The appellant contends that his low back IVDS is more 
severely disabling than the current evaluation reflects.  He 
maintains that his IVDS warrants an evaluation in excess of 
the currently assigned 40 percent rating.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

A.  Medical evidence

Review of VA treatment records reveals that the appellant was 
provided follow-up evaluation for low back pain in February 
2000.  He reported that he had had no significant change in 
his symptoms since his last visit.  He also reported that he 
had felt better since getting chiropractic care.  He denied 
bowel and bladder dysfunction and said that he had no leg 
pain.  Physical examination revealed tenderness over the left 
paraspinal muscle near the sacrum.  The appellant exhibited a 
slightly decreased range of motion with back extension and 
back flexion.  He had 5-/5 strength over his right lower 
extremity and 5/5 strength over the left lower extremity.  He 
had normal reflexes.  Sensation was intact.  Radiographic 
examination revealed minimal curvature of the lumbar spine 
with convexity to the right.  There was transitional 
lumbosacral level on the left that was compatible with 
lumbarization of S-1.  There was facet joint arthropathy at 
L5-S1.  There was minimal degenerative disc disease at L5-S1.  
The appellant's condition was noted to be unchanged since 
August 26, 1999.  

In September 2000, the appellant reported that he had been 
walking on a treadmill regularly.  In January 2001, the 
appellant reported that he had been in an auto accident in 
October in which he had strained his back and his neck.  
Thereafter he had significant stiffness and pain and stopped 
walking on the treadmill.  He said that his neck and back 
pain had improved and that he planned to restart his exercise 
program.  In November 2001, he was noted to have chronic low 
back pain secondary to degenerative joint disease with 
sciatica.  He was also noted to be suffering from multiple 
complicated life-threatening medical problems, including 
neuroendocrine cancer of the pancreas, Stage IV B-Cell 
lymphoma, diabetes, intractable hypertension, coronary artery 
disease with previous myocardial infarction and obesity.

The appellant underwent a VA medical examination in November 
2001; he complained of low back pain that was present 80 
percent of the time and pain with any activity.  The 
appellant said that by significantly limiting his activities 
he limited his exacerbations of pain, with the last episode 
occurring one year prior.  He stated that these exacerbations 
would have generally lasted one to two days and would have 
prompted bed rest.  He reported radiation of pain 
approximately 50 percent of the time -predominantly down the 
left leg.  He said that he used Motrin with relief of pain.  
The appellant denied lower extremity weakness and bowel and 
bladder dysfunction.  He said that he could stand for only 30 
minutes and that he was able to sit for one hour only.  He 
also said that he could walk 400 yards and that he had 
problems with stairs.  

On physical examination, the appellant was noted to ambulate 
for approximately 150 feet without distress alteration in his 
gait and without use of assistive devices.  He exhibited 
bilateral instability with demonstration of tandem gait.  The 
appellant demonstrated 60 degrees of forward flexion, as well 
as full right and left lateral bending and full right and 
left rotation.  Straight leg raises were negative in the 
seated position and positive in the supine position at 45 
degrees bilaterally.  The lower extremities had symmetrical 
strength and sensory testing was intact.  The examiner 
rendered diagnoses of degenerative joint disease of the 
lumbar spine, left paracentral disc extrusion at L4-5 and 
spinal stenosis of the lumbar spine.

The evidence of record also includes private medical records.  
The report of radiographic examination of the appellant 
conducted in October 2000 at The Washington Hospital showed 
hypertrophic degenerative changes of the lumbosacral spine 
and partial lumbarization of S1.  December 2000 MRI testing 
revealed disc desiccation in the lumbar intervertebral 
spaces.  L5-S1 intervertebral space narrowing was present.  
Moderate degenerative osteoarthritis was seen in the lumbar 
vertebrae with resulting facet hypertrophy.  There was a left 
paracentral disc extrusion at the L4-5 level.  There was a 
tear of the annulus but the posterior longitudinal ligament 
was intact.  A bulging disc was noted at the L5-S1 level, 
centrally.  There was a suggestion of very mild spinal 
stenosis at the L3-4 and L4-5 levels.  There was no fracture, 
dislocation or destructive bony lesion.  

A letter from a neurologist, dated in October 2001, states 
that the appellant had headaches, neck and upper back pain 
secondary to a fall on August 18, 2001.  The neurologist 
stated that the appellant was currently on Naprosyn and a 
muscle relaxant.  Review of systems indicates that the 
appellant denied any history of arthritis, joint pains or 
loss of strength.  On physical examination, the appellant 
ambulated without assistance.  There was no evidence of 
kyphosis or scoliosis.  The appellant exhibited normal lumbar 
and thoracic ranges of motion.  He had no deficits of 
strength, bulk or tone in his lower extremities.  His 
reflexes were preserved and equal.  There was no evidence of 
any involuntary movements.  The sensory examination was 
normal.  There was no evidence of ataxia or dysmetria.

The evidence of record includes letters from a chiropractor 
who began treating the appellant in July 1998.  In an October 
2001 letter, the chiropractor stated that the appellant 
suffered from chronic low back pain due to lumbar 
degenerative disc disease along with lumbar IVDS with 
associated lumbar radiculopathy.  A January 2002 letter 
stated that the appellant should abstain from his job duties 
for approximately ten to twelve weeks.  He noted that 
extended periods of sitting, standing, bending or lifting 
would exacerbate the appellant's condition.  A July 2003 
letter stated that the appellant was unable to return to his 
position as postmaster and that he had therefore retired in 
December 2002.  A May 2004 letter states that the appellant 
was currently diagnosed with lumbar IVDS and lumbar radicular 
syndrome; these were confirmed by lumbar MRI and NCV/EMG 
studies.  The chiropractor stated that the appellant had 
received 35 treatments since November 17, 2001, and that he 
would require additional treatments in the future.

A prescription slip from a private doctor dated in July 2003 
states that the appellant is totally disabled on account of 
his chronic low back pain and herniated disc.  No clinical 
findings or other information or rationale was included as 
explanation for this statement.

The appellant underwent another VA medical examination in May 
2004; the examiner conducted a thorough review of the claims 
file.  The appellant denied any specific numbness or 
paresthesia in his lower extremities.  He complained of night 
pain that woke him once a night.  He said that his low back 
pain had been worse since November 2001.  He said that the 
pain was present 95-100 percent of the time with no flare-ups 
or inciting factors.  The appellant said that he could walk 
for half a mile, but that walking was limited by pain.  He 
reported occasional radiation of pain into his hamstrings, 
the left worse than the right.  The appellant denied bowel 
and bladder dysfunction.  

On physical examination, the appellant did not use an 
assistive device to walk, but did ambulate with an antalgic 
gait.  He exhibited thoracic kyphotic deformity and posturing 
secondary to discomfort.  The appellant demonstrated 30 
degrees of forward flexion, 10 degrees of extension, 20 
degrees of right and left lateral bending and 25 degrees of 
right and left rotation.  Repetitive motion testing was 
limited by pain, weakness, fatigability and spasms.  The 
motor function was 5/5 and sensory testing was intact.  
Radiographic examination revealed ankylosis and fusion 
between L4-L5 in the disc space with ossification of the disc 
space.  There was disc space narrowing of the L3-L4 space.  
The examiner rendered a diagnosis of significant degenerative 
changes of the lumbar spine and stated that the appellant was 
not completely disabled due to his back, although he did have 
significant disability due to back pain that was not 
completely debilitating.

B.  Low back claim

The Board notes that the applicable regulations in effect at 
the time of the appellant's disputed rating decision 
contained a number of Diagnostic Codes relating to the lumbar 
spine.  A 40 percent evaluation was warranted for severe 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief under Diagnostic Code 5293.  A 40 percent 
evaluation was warranted for a severe lumbosacral strain with 
listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwaite's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion under Diagnostic Code 
5295.  A 60 percent evaluation under Diagnostic Code 5293 was 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc with little intermittent relief.  38 C.F.R. 
§ 4.71a (2001).  The appellant was assigned a 40 percent 
evaluation under Diagnostic Code 5293.

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (2001).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent rating.  Id.  Incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months warrant a 20 
percent rating, and incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent rating.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
rating.  Id.  

Incapacitating episodes are those of acute signs and symptoms 
that require bed rest prescribed by a physician and treatment 
by a physician.  Id.  "Chronic" orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.  

The Board notes that the enumerated criteria for back 
disabilities set forth in VA's Schedule were changed, 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  (The appellant was notified of these new criteria in 
the November 2004 Supplemental Statement of the Case).  This 
change revised the spine criteria to "ensure that it uses 
current medical terminology and unambiguous criteria, and [to 
ensure] that it reflects medical advances that have occurred 
since the last review."  Id.  It addition to renumbering the 
Diagnostic Codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities will be 
evaluated.  (Intervertebral disc syndrome will be rated under 
the general rating formula for the spine or under a formula 
for disc syndrome based on incapacitating episodes.)  Id.  

Another factor to consider is the degree of pain a veteran 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The appellant has described to 
physicians his subjective complaints of chronic pain and pain 
on use, and objective medical evidence did show findings of 
tenderness and spasms in the area of the lumbar paraspinal 
muscles, as well as decreased range of motion.  Although the 
most recent objective medical evidence does not show any 
findings of weakness or atrophy, the appellant was noted to 
exhibit spasms.  In addition, the appellant has consistently 
complained of severe low back pain that is worsened upon use 
and objective testing has confirmed that the appellant 
ambulates with an antalgic gait, as well as the existence of 
sciatic neuropathy and the existence of ankylosis at L4-L5.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence shows that the appellant's lumbar symptomatology 
approximates the schedular criteria for an evaluation of 60 
percent, but no more under Diagnostic Code 5293 (2002).  The 
pain and functional limitations caused by the lumbar spine 
disorder are contemplated in the evaluation for pronounced 
IVDS that is represented by that rating.

In order for a higher evaluation to be awarded, the appellant 
would have to demonstrate unfavorable ankylosis of the entire 
spine.  This is so under the old or new rating criteria.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002); 38 C.F.R. 
§ 4.71a (2004).  As previously noted, the appellant has 
ankylosing present only at the L4-L5 level and not the entire 
spine.  Additionally, while the criteria for rating IVDS that 
became effective in September 2002 allowed for rating chronic 
orthopedic and neurologic manifestations separately, if it 
resulted in a higher rating, the evidence as described above 
does not show that the veteran had the neurologic 
manifestations to the point that they were present constantly 
or nearly so.  For these reasons, the Board finds that a 60 
percent schedular rating is warranted, but no higher.

C.  Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the low back disability 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected low back disability has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there is a higher schedular rating for the back disability 
available, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization, and he has not demonstrated marked 
interference with employment that is due solely to the IVDS 
disability.  The appellant has not offered any objective 
evidence of any symptoms due to the low back disability that 
are not contemplated by the rating criteria.  Consequently, 
the Board concludes that referral of this case for 
consideration of the assignment of an extraschedular rating 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

II.  Earlier effective date claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except 
as otherwise provided, the effective date of the award of an 
evaluation based on an original claim, a claim reopened after 
a final disallowance, or a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  Thus, if it is factually 
ascertainable that the disability increased within one year 
preceding the date of a claim for increase, the effective 
date of increased compensation will be the date the 
disability increased within that year.  If the evidence shows 
that the disability increased after the claim for increase is 
filed, the effective date of increased compensation will be 
the date after the claim was filed on which the increase in 
disability is shown.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

As the RO assigned an effective date of July 31, 2001 for the 
increased evaluation for the appellant's low back disability, 
the initial inquiry concerns whether there was a claim for 
increased rating filed before the current effective date in 
July 2001.

On December 10, 1998, the appellant submitted a claim for 
service connection for a low back disability.  The appellant 
underwent a VA medical examination in April 1999; he reported 
an in-service injury to his low back and complained of 
persistent low back pain.  His most current MRI revealed 
bulging of the L3-L4 disc with significant anterior and 
posterior component and spinal stenosis, as well as bilateral 
neural foraminal narrowing, and a bulging disc at L4-L5 with 
anterior and posterior component.  Medical examination 
revealed some scoliosis of the thoracic spine.  There was 
tenderness and spasm of the lumbosacral spine.  The appellant 
demonstrated 90 degrees of forward flexion, 10 degrees of 
right and left lateral bending and 5 degrees of right and 
left rotation, with pain on the right side.  Straight leg 
raises were positive bilaterally.

The evidence of record includes reports from a private 
neurologist.  The July 1998 report indicated that the 
appellant sought treatment for complaints of right foot 
numbness and weakness of one month's duration.  He denied 
having lumbar pain.  Neurologic examination revealed that the 
appellant sat comfortably for the interview.  He had mild 
weakness of dorsiflexion of his foot.  Inversion and eversion 
strength was normal.  Proximal leg muscle strength was 
normal.  There was no atrophy or fasciculations.  Sensory 
testing was normal.  The appellant's gait was with a minimal 
right foot drop.  The appellant demonstrated 65 degrees of 
forward flexion without discomfort.  Extension and lateral 
bending were normal.  Straight leg raises were negative.  

The August 1998 neurologist report indicates that the 
appellant had experienced a 50 percent improvement in his 
right foot drop.  He had no new neurologic complaints.  The 
appellant's gait demonstrated only a hint of dorsiflexion 
weakness.  Forward flexion was to 75 degrees without 
discomfort.  

The September 1998 neurologist and neurosurgeon reports 
indicate that the appellant had experienced a 100 percent 
improvement in his right foot drop.  He had no numbness in 
his right leg or foot.  The appellant had no new neurologic 
complaints.  The appellant's gait demonstrated no 
dorsiflexion weakness.  He could stand on his heels and toes, 
hop on either foot, walk normally and he could jog without 
difficulty.  Range of motion of the back was normal; forward 
flexion was to 80 degrees without discomfort.  Straight leg 
raises were negative.  He had no pain in the back or the leg.  
He was left with a vague faint feeling of discomfort in the 
back of the leg and some back tiredness, but no weakness, 
numbness or bladder or bowel dysfunction.  The appellant 
demonstrated normal reflexes, strength and sensation 
throughout his lower extremities in all groups and 
territories.  The neurosurgeon stated that the appellant was 
completely asymptomatic and without physical findings 
currently.  

In June 1999, the RO granted denied the appellant's low back 
claim and assigned a 20 percent evaluation for that 
disability; the effective date for the grant was December 10, 
1998, the date of the appellant's claim for service 
connection.  The appellant was notified of this rating 
decision on June 15, 1999.  On June 6, 2000, the appellant 
submitted a Notice of Disagreement (NOD) as to the rating 
assigned.  The RO issued a Statement of the Case (SOC) on 
June 10, 2000.  The appellant did not respond to that SOC nor 
did he submit a substantive appeal.

On July 31, 2001, the appellant submitted a request for an 
increased rating; this request was submitted on a VA Form 21-
4138.  A letter from his representative, dated August 6, 
2001, states that the appellant wanted to initiate a claim 
for increased benefits for his service-connected back 
condition.  It was this claim that led to the January 2001 
rating decision that granted a 40 percent evaluation, 
effective July 31, 2001.

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

In this case, the RO, in a January 2002 rating decision, 
granted an increased rating for the appellant's low back 
disability, effective from July 31, 2001.  The appellant 
contends that his entitlement to an increased evaluation for 
his IVDS disability should be effective at an earlier date.  
As previously noted, the initial inquiry concerns whether 
there was a claim for entitlement to an increased evaluation 
filed before the current effective date of the grant in July 
2001.

Determining the date of claim in this instance requires 
review of the procedural history of the appellant's claim.  
The RO granted service connection for a low back disability 
in a June 1999 rating decision.  The June 1999 rating 
decision assigned an initial 20 percent evaluation for the 
low back disability.  The appellant did not complete the 
steps required for an appeal of the 20 percent evaluation.

If a claimant files an application for an increased rating 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  With 
exceptions not here applicable, any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).  Therefore, since the veteran did not appeal 
it, the June 1999 rating action became final and no increase 
can be awarded prior to that date.

The appellant argues that his entitlement to the increased 
evaluation arose at a date earlier than July 31, 2001.  In 
this case, it is not entirely clear from the record when 
entitlement to a higher disability evaluation arose.  The 
earliest clinical evidence dated after June 1999 that shows 
the severity of the appellant's low back disability is the 
report of an August 26, 1999 VA orthopedic clinic visit in 
which the appellant complained of low back pain that was 
intermittently severe and radiating down his right leg 
causing foot numbness.  He stated that his pain was related 
to activity and that Motrin provided significant relief of 
his symptoms.  On physical examination, his spine was 
nontender to palpation.  He demonstrated good front and side-
to-side bending.  Straight leg raises were negative 
bilaterally.  There was 5/5 muscle strength in all muscle 
groups of the lower extremities.  Sensation was intact.  
Reflexes were 2+ and symmetric.  X-rays showed mild 
degenerative changes and lumbarization of the S1 vertebra.  
The assessment indicated that the appellant had no radicular 
symptoms.  

In October 1999, an initial VA primary care clinic evaluation 
resulted in a review of systems showing complaints of some 
chronic intermittent lower back pain with no radiation to his 
legs, no numbness or tingling and no bowel or bladder 
incontinence.  Some mild right lumbar paraspinal muscle spasm 
was noted.  There was no pain on palpation.  Straight leg 
raises were negative.  He ambulated normally.  Muscle tone 
and bulk were good.  Strength was normal throughout.  

In February 2000, the appellant reported that he had had no 
significant changes in symptoms since his last visit.  The 
associated x-ray report for the lumbosacral spine stated that 
there had been no change since August 1999, and that the 
degenerative disc disease was minimal.  Physical examination 
revealed a slightly decreased range of motion of the back 
(extension and flexion).  There was tenderness over the left 
paraspinal muscle near the sacrum.  Sensation was intact and 
reflexes were normal.  

A September 2000 VA primary care clinic note stated that the 
appellant had been walking on the treadmill regularly.  In 
January 2001, the appellant reported that he had been in an 
auto accident in October in which he had strained his back 
and his neck.  Thereafter he had significant stiffness and 
pain and stopped walking on the treadmill.  He said that his 
neck and back pain had improved and that he planned to 
restart his exercise program.  In June 2001, the appellant 
presented for a routine clinic visit; he made no complaints 
about his back.  

Although any one of the VA treatment reports prepared after 
the final denial in June 1999 could represent the date of a 
claim, see 38 C.F.R. § 3.157, the Board finds that 
entitlement to a rating higher than 20 percent was not shown 
until after the July 2001 date already set by the RO.  The 
above findings did not more closely approximate the findings 
required for an evaluation in excess of 20 percent prior to 
July 31, 2001.  Severe limitation of motion of the lumbar 
spine under Diagnostic Code 5292 was not demonstrated.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  Severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief under Diagnostic Code 5293 was not 
demonstrated.  38 C.F.R. § 4.71a (1999).  Severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295 was not demonstrated.  Id.  
Ankylosis of the lumbar spine was not demonstrated.  
Diagnostic Code 5289.  Id.  

The appellant underwent a VA medical examination on November 
17, 2001; he complained of low back pain that was present 80 
percent of the time and pain with any activity.  He reported 
radiation of pain approximately 50 percent of the time -
predominantly down the left leg.  The appellant denied lower 
extremity weakness and bowel and bladder dysfunction.  He 
said that he could stand for only 30 minutes and that he was 
able to sit for one hour only.  He also said that he could 
walk 400 yards and that he had problems with stairs.  On 
physical examination, the appellant was noted to ambulate for 
approximately 150 feet without distress alteration in his 
gait and without use of assistive devices.  The appellant 
demonstrated 60 degrees of forward flexion, as well as full 
right and left lateral bending and full right and left 
rotation.  Straight leg raises were negative in the seated 
position and positive in the supine position at 45 degrees 
bilaterally.  The lower extremities had symmetrical strength 
and sensory testing was intact.  The examiner rendered 
diagnoses of degenerative joint disease of the lumbar spine, 
left paracentral disc extrusion L4-5 and spinal stenosis of 
the lumbar spine.  The appellant's complaints of increased 
pain with only intermittent relief during this examination 
were the basis for the increase in his low back disability 
evaluation.

On November 27, 2001, the RO received private medical records 
from various providers, including the appellant's 
chiropractor and neurologist.  Also received was the reports 
of private lumbar spine x-rays taken in October 2000, and a 
December 2000 MRI report.  

Lacking evidence that there was any change in the level of 
low back disability between the final June 1999 rating action 
and the November 17, 2001 VA medical examination, the Board 
cannot assign an effective date earlier than the date already 
assigned by the RO-July 31, 2001.  As discussed in Harper, 
the effective date of increase depends upon when the increase 
in disability occurred.  If an increase in disability 
occurred after the date of claim, the effective date of the 
increased award cannot be earlier than the date of the 
increase in disability.  The Board finds that it was not 
factually ascertainable the appellant's low back disability 
had worsened beyond the 20 percent level prior to November 
17, 2001.  

In summary, the appellant has been provided the most generous 
effective date for a rating greater than 20 percent, the date 
his claim was received rather than the date of the November 
2001 examination.  Consequently, the Board concludes that the 
appellant is not entitled to an effective date prior to July 
31, 2001, for an increased rating beyond 20 percent.

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claim and his effective 
date claim.  In the August Statement of the Case (SOC), the 
RO informed the appellant about what the evidence had to show 
to establish entitlement to a higher rating for the lumbar 
strain disability and what was required for an earlier 
effective under 38 C.F.R. § 3.400.  Thereafter, the RO sent 
the appellant a Supplemental Statement of the Case (SSOC) in 
November 2004, in which he was informed of the changes in the 
Diagnostic Codes relating to the lumbar spine.  In October 
2001, and in May 2004, the RO sent the appellant letters in 
which he was informed of VA's duty to assist and what kinds 
of evidence the RO would help obtain and what evidence was 
still needed.  Implicit in these notices was the requirement 
for the veteran to submit pertinent evidence in his 
possession.  Therefore, VA has no outstanding duty to inform 
under the VCAA.  (Although the 2004 notice was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was provided with the 
text of 38 C.F.R. § 3.159 in the SSOC issued in November 
2004.  The appellant did not provide any information to VA 
concerning treatment records that he wanted the RO to obtain 
for him that were not obtained.  In February 2005, the 
appellant was informed that he could submit more evidence; no 
evidence was thereafter submitted.  Therefore, there is no 
duty to assist that was unmet.



	(CONTINUED ON NEXT PAGE)

ORDER

An evaluation of 60 percent, but no more, for the veteran's 
IVDS at L3-S1 is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to an effective date earlier than July 31, 2001, 
for the award of a rating greater than 20 percent for the 
appellant's service-connected IVDS is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


